Document 1-5 Filed 08/02/19 Page 1 of 1

Case 8:19-cv-02241-GJH

  

     

_ © cone NA
P.O. Bra 85504
Capita ‘Bank - chong, VA23285 5508

ogee

‘
: Loh oe
1s aE,

07/18/2017
THE MILTON LAW GROUP LLC ATTORNEY TRUST ACCOUNT IOLTA

16700 GEORGE WASHINGTON DR
ROCKVILLE, MD 20853-1215 US United States

"We adjust8d' Check transaction in your account.

Dear THE MILTON LAW GROUP LLC ATTORNEY TRUST ACCOUNT IOLTA,

Check # 01648 didn't post to your account ending in 0471 on 06/30/2017. To fix this, we
debited your account for $1,000.00 on 07/18/2017. .

Your Ref #,18,.20170703000452 and you can see these details in your account history and
monthly statement. For any questions give Us a.call at 1-800-655-BANK (2265).

Thanks,
Capital One, NA..

IOAN

 
